Opinion issued December 23, 2003 





 
 









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01194-CR
          01-03-01195-CR
          01-03-01196-CR
____________

IN RE GABRIEL FONTENETTE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Gabriel Fontenette, filed a pro se petition for writ of mandamus,
requesting that we order respondent, the deputy district clerk for the 232nd District
Court, Harris County, to set a hearing date for his petition for writ of mandamus filed
in the district court in cause numbers 577714, 577715, and 577547.  According to the
petition presently before this Court, the purpose of the hearing would be the
recalculation of relator’s incarceration time credits.  We deny the petition.
               We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp. 2004).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov’t
Code Ann. § 22.221(a) (Vernon Supp. 2004).  This Court has no jurisdiction over the
calculation of relator’s incarceration time credits by the Texas Department of
Criminal Justice.  Therefore, because the requested writ against the deputy district
clerk is not necessary to enforce our jurisdiction, we have no authority to grant
relator’s petition.
               The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).